Exhibit 10.13

 

MATSON, INC.

2007 INCENTIVE COMPENSATION PLAN

 

AS AMENDED AND RESTATED EFFECTIVE JANUARY 28, 2010,

AS ASSUMED BY ALEXANDER & BALDWIN HOLDINGS, INC.

EFFECTIVE JUNE 6, 2012,

AS RENAMED, EFFECTIVE JUNE 29, 2012

AND

AS AMENDED AND RESTATED EFFECTIVE OCTOBER 24, 2012 TO REFLECT

ADJUSTMENTS REQUIRED PURSUANT TO SECTION V.F OF ARTICLE ONE

IN CONNECTION WITH THE SPIN-OFF OF ALEXANDER & BALDWIN, INC.

AND

AS FURTHER AMENDED AND RESTATED EFFECTIVE FEBRUARY 27, 2014

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I.                                        PURPOSE OF THE PLAN

 

This 2007 Incentive Compensation Plan, as amended and restated, is intended to
promote the interests of Alexander & Baldwin, Inc., a Hawaii corporation, by
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

 

The Plan was assumed by Alexander & Baldwin Holdings, Inc. (“Holdings”) on
June 6, 2012 upon the consummation of the merger of Alexander & Baldwin, Inc.
with a wholly-owned subsidiary of Holdings (the “Merger”), pursuant to which
Holdings became the parent holding company of Alexander & Baldwin, Inc. in
accordance with the terms of the Agreement and Plan of Merger by and among
Holdings, Alexander & Baldwin, Inc, and A&B Merger Corporation dated
February 13, 2012.  On June 29, 2012 Holdings consummated a spin-off transaction
by distributing all of the shares of Alexander & Baldwin, Inc. (formerly known
as A&B II, Inc.) to its shareholders (the “Spin-off”) and changed its name to
Matson, Inc. (“Matson”) and the Plan’s name was changed, effective June 29, 2012
to be named the Matson, Inc. 2007 Incentive Compensation Plan.

 

Effective as of the Merger, the securities issuable pursuant to the provisions
of the Plan as assumed by Matson (formerly known as Holdings) are shares of
Matson common stock.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix, and those terms have been revised to reflect the assumption of the
Plan by Matson and the status of Matson as the successor corporation to
Alexander & Baldwin, Inc.

 

II.                                   STRUCTURE OF THE PLAN

 

A.            The Plan shall be divided into a series of separate incentive
compensation programs:

 

·                                          the Discretionary Grant Program under
which eligible persons may, at the discretion of the Plan Administrator, be
granted options to purchase shares of Common Stock or stock appreciation rights
tied to the value of such Common Stock,

 

·                                          the Stock Issuance Program under
which eligible persons may, at the discretion of the Plan Administrator, be
issued shares of Common Stock pursuant to restricted stock awards, restricted
stock units, performance shares or other stock-based awards which vest upon the
completion of a designated service period or the attainment of pre-established
performance milestones, or such shares of Common Stock may be issued through
direct purchase or as a bonus for services rendered the Corporation (or any
Parent or Subsidiary),

 

--------------------------------------------------------------------------------


 

·                                          the Incentive Bonus Program under
which eligible persons may, at the discretion of the Plan Administrator, be
provided with incentive bonus opportunities through performance unit awards and
special cash incentive programs tied to the attainment of pre-established
performance milestones, and

 

·                                          the Automatic Grant Program under
which eligible non-employee Board members will automatically receive equity
awards at designated intervals over their period of continued Board service.

 

B.            The provisions of Articles One and Six shall apply to all
incentive compensation programs under the Plan and shall govern the interests of
all persons under the Plan.

 

III.                              ADMINISTRATION OF THE PLAN

 

A.            The Compensation Committee (either acting directly or through a
subcommittee of two or more members of the Compensation Committee) shall have
sole and exclusive authority to administer the Discretionary Grant, Stock
Issuance and Incentive Bonus Programs with respect to Section 16 Insiders. 
Administration of the Discretionary Grant, Stock Issuance and Incentive Bonus
Programs with respect to all other persons eligible to participate in those
programs may, at the Board’s discretion, be vested in the Compensation Committee
or a Secondary Board Committee, or the Board may retain the power to administer
those programs with respect to all such persons.  However, all Awards to
non-employee Board members (other than pursuant to the Automatic Grant Program)
shall be made by the Compensation Committee (or subcommittee thereof) which
shall at the time of any such Award be comprised solely of independent
directors, as determined in accordance with the governance standards established
by the Stock Exchange on which the Common Stock is at the time primarily traded
(the “Independent Directors”).  In addition, any Awards for members of the
Compensation Committee (other than pursuant to the Automatic Grant Program) must
be authorized by a disinterested majority of the Independent Directors.

 

B.            Members of the Compensation Committee or any Secondary Board
Committee shall serve for such period of time as the Board may determine and may
be removed by the Board at any time.  The Board may also at any time terminate
the functions of any Secondary Board Committee and reassume all powers and
authority previously delegated to such committee.

 

C.            Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Discretionary Grant, Stock
Issuance and Incentive Bonus Programs and to make such determinations under, and
issue such interpretations of, the provisions of those programs and any
outstanding Awards thereunder as it may deem necessary or advisable.  Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final and binding on all parties who have an interest in the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs under its
jurisdiction or any Award thereunder.

 

D.            Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee.  No member of the Compensation Committee or the Secondary Board
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award thereunder.

 

E.             Administration of the Automatic Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
Awards made under that program, except that the Compensation Committee (or
subcommittee thereof) shall have the express authority to establish from time to
time the applicable dollar amount to be used to determine the specific number of
shares of Common Stock for which the initial and annual Awards are to be made to
the non-employee Board members in accordance with the dollar value formula set
forth in Article Five.

 

--------------------------------------------------------------------------------


 

IV.                               ELIGIBILITY

 

A.            The persons eligible to participate in the Plan are as follows:

 

(i)                                     Employees,

 

(ii)                                  Non-employee members of the Board or the
board of directors of any Parent or Subsidiary, and

 

(iii)                               Consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.            The Plan Administrator shall have full authority to determine,
(i) with respect to Awards made under the Discretionary Grant Program, which
eligible persons are to receive such Awards, the time or times when those Awards
are to be made, the number of shares to be covered by each such Award, the time
or times when the Award is to become exercisable, the vesting schedule (if any)
applicable to the Award, the maximum term for which such Award is to remain
outstanding and the status of a granted option as either an Incentive Option or
a Non-Statutory Option; (ii) with respect to Awards under the Stock Issuance
Program, which eligible persons are to receive such Awards, the time or times
when the Awards are to be made, the number of shares subject to each such Award,
the vesting and issuance schedules applicable to the shares which are the
subject of such Award, the cash consideration (if any) payable for those shares
and the form (cash or shares of Common Stock) in which the Award is to be
settled; and (iii) with respect to Awards under the Incentive Bonus Program,
which eligible persons are to receive such Awards, the time or times when the
Awards are to be made, the performance objectives for each such Award, the
amounts payable at designated levels of attained performance, any applicable
service vesting requirements, the payout schedule for each such Award and the
form (cash or shares of Common Stock) in which the Award is to be settled.

 

C.            The Plan Administrator shall have the absolute discretion to grant
options or stock appreciation rights in accordance with the Discretionary Grant
Program, to effect stock issuances and other stock-based awards in accordance
with the Stock Issuance Program and to grant incentive bonus awards in
accordance with the Incentive Bonus Program.

 

D.            The individuals who shall be eligible to participate in the
Automatic Grant Program shall be limited to (i) those individuals who first
become non-employee Board members on or after the Plan Effective Date, whether
through appointment by the Board or election by the Corporation’s stockholders,
and (ii) those individuals who continue to serve as non-employee Board members
on or after the Plan Effective Date.  A non-employee Board member who has
previously been in the employ of the Corporation (or any Parent or Subsidiary)
shall not be eligible to receive a grant under the Automatic Grant Program at
the time he or she first becomes a non-employee Board member, but shall be
eligible to receive periodic grants under the Automatic Grant Program while he
or she continues to serve as a non-employee Board member.

 

V.                                    STOCK SUBJECT TO THE PLAN

 

A.            The stock issuable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market.  The number of shares of Common Stock reserved
for issuance over the term of the Plan shall be limited to Eight Million Six
Hundred Sixty-Two Thousand Two Hundred Four (8,662,204) shares.  Such share
reserve includes (i) the original Two Million Two Hundred Fifteen Thousand
(2,215,000) shares of Common Stock authorized for issuance under the Plan,
(ii) an additional Two Million Two Hundred Thousand (2,200,0000) shares of
Common Stock authorized by the Board on January 28, 2010 and approved by the
stockholders at the 2010 Annual Meeting, (iii) an additional Five Hundred
Sixty-Nine Thousand Eighty-Five (569,085) shares authorized pursuant to
Section V.B of Article One below as of June 29, 2012 and (iv) an additional
Three Million Six Hundred Seventy-Eight Thousand One Hundred Nineteen
(3,678,119) shares of Common Stock authorized pursuant to Section V.F of
Article One as a result of Spin-off.

 

B.            The Plan shall serve as the successor to the Predecessor Plans,
and no further stock option grants or unvested share awards shall be made under
the Predecessor Plans on or after the Plan Effective Date.  However, all option
grants and unvested share awards outstanding under the Predecessor Plans on the
Plan Effective Date shall continue in full force and effect in accordance with
their terms, and no provision of this Plan shall be

 

--------------------------------------------------------------------------------


 

deemed to affect or otherwise modify the rights or obligations of the holders of
those awards with respect to their acquisition of shares of Common Stock
thereunder.  To the extent any options outstanding under the Predecessor Plans
on the Plan Effective Date expire or terminate unexercised or any unvested
shares outstanding under the Predecessor Plans on the Plan Effective Date are
forfeited or repurchased by the Corporation at the original issue price, the
number of shares of Common Stock subject to those expired or terminated options
at the time of expiration or termination and the number of such forfeited or
repurchased shares shall be added to the share reserve under this Plan and shall
accordingly be available for issuance hereunder, up to a maximum of an
additional Nine Hundred Twenty-One Thousand Eight Hundred Thirty-Five (921,835)
shares, as adjusted pursuant to Section V.F of Article One as a result of
Spin-off.

 

C.            The maximum number of shares of Common Stock that may be issued
pursuant to Incentive Options granted under the Plan shall not exceed Eight
Million Six Hundred Eight Thousand Four Hundred Seventeen (8,608,417) shares, as
adjusted pursuant to Section V.F of Article One as a result of Spin-off.

 

D.            Each person participating in the Plan shall be subject the
following limitations:

 

·                                          for Awards denominated in terms of
shares of Common Stock (whether payable in Common Stock, cash or a combination
of both), the maximum number of shares of Common Stock for which such Awards
(including, without limitation, stock options, stock appreciation rights,
restricted stock, restricted stock units and performance shares) may be made to
such person in any calendar year shall not exceed Nine Hundred Seventy-Four
Thousand Nine Hundred Five (974,905) shares of Common Stock in the aggregate, as
adjusted pursuant to Section V.F of Article One as a result of Spin-off, and

 

·                                          for Awards denominated in terms of
cash dollars (whether payable in cash, Common Stock or a combination of both),
the maximum dollar amount for which such Awards may be made to such person in
any calendar year shall not exceed Five Million Dollars ($5,000,000.00), with
such limitation to be measured at the time the Award is made and not at the time
the Award becomes payable.

 

E.             Shares of Common Stock subject to outstanding Awards made under
the Plan shall be available for subsequent issuance under the Plan to the extent
those Awards expire or terminate for any reason prior to the issuance of the
shares of Common Stock subject to those Awards.  Unvested shares issued under
the Plan and subsequently forfeited or repurchased by the Corporation, at a
price per share not greater than the original issue price paid per share,
pursuant to the Corporation’s repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for subsequent reissuance.  Should the
exercise price of an option under the Plan be paid with shares of Common Stock,
then the authorized reserve of Common Stock under the Plan shall be reduced by
the gross number of shares for which that option is exercised, and not by the
net number of shares issued under the exercised stock option.  Upon the exercise
of any stock appreciation right under the Plan, the share reserve shall be
reduced by the gross number of shares as to which such right is exercised, and
not by the net number of shares actually issued by the Corporation upon such
exercise. If shares of Common Stock otherwise issuable under the Plan are
withheld by the Corporation in satisfaction of the withholding taxes incurred in
connection with the issuance, vesting or exercise of an Award or the issuance of
Common Stock thereunder, then the number of shares of Common Stock available for
issuance under the Plan shall be reduced on the basis of the gross number of
shares issued, vested or exercised under such Award, calculated in each instance
prior to any such share withholding.

 

F.              Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares, spin-off transaction or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, or should
the value of outstanding shares of Company Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities by which the share reserve under the Plan may
increase by reason of the expiration or termination of unexercised options or
the forfeiture or repurchase of shares under the Predecessor Plans, (iii) the
maximum number and/or class of securities that may be issued pursuant to
Incentive Options granted under the Plan, (iv) the maximum number and/or class
of securities for which any one person may be granted Common Stock-denominated
Awards under the Plan per calendar year, (v) the

 

--------------------------------------------------------------------------------


 

number and/or class of securities and the exercise or base price per share in
effect under each outstanding Award under the Discretionary Grant Program,
(vi) the number and/or class of securities subject to each outstanding Award
under the Stock Issuance Program and the cash consideration (if any) payable per
share, (vii) the number and/or class of securities subject to each outstanding
Award under the Automatic Grant Program, (viii) the number and/or class of
securities for which Awards may subsequently be made to new and continuing
non-employee Board members under the Automatic Grant Program, (ix) the number
and/or class of securities subject to each outstanding Award under the Incentive
Bonus Program denominated in shares of Common Stock and (x) the number and/or
class of securities subject to the Corporation’s outstanding repurchase rights
under the Plan and the repurchase price payable per share.  The adjustments
shall be made in such manner as the Plan Administrator deems appropriate in
order to prevent the dilution or enlargement of benefits under the Plan and the
outstanding Awards thereunder, and such adjustments shall be final, binding and
conclusive. In the event of a Change in Control, however, the adjustments (if
any) shall be made solely in accordance with the applicable provisions of the
Plan governing Change in Control transactions.

 

G.            Outstanding Awards granted pursuant to the Plan shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

ARTICLE TWO

 

DISCRETIONARY GRANT PROGRAM

 

I.                                        OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.            Exercise Price.

 

1.                                      The exercise price per share shall be
fixed by the Plan Administrator; provided, however, that such exercise price
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the grant date.

 

2.                                      The exercise price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of the documents evidencing the option, be payable in one or more of the forms
specified below:

 

(i)                                     cash or check made payable to the
Corporation,

 

(ii)                                  shares of Common Stock (whether delivered
in the form of actual stock certificates or through attestation of ownership)
held for the requisite period (if any) necessary to avoid any resulting charge
to the Corporation’s earnings for financial reporting purposes and valued at
Fair Market Value on the Exercise Date,

 

(iii)                               shares of Common Stock otherwise issuable
under the option but withheld by the Corporation in satisfaction of the exercise
price, with such withheld shares to be valued at Fair Market Value on the
Exercise Date, and

 

(iv)                              to the extent the option is exercised for
vested shares, through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.

 

--------------------------------------------------------------------------------


 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.            Exercise and Term of Options.

 

1.                                      Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option.  However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

 

2.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more Awards under the Discretionary Grant Program so that those Awards
shall vest and become exercisable only after the achievement of pre-established
corporate performance objectives based on one or more Performance Goals and
measured over the performance period specified by the Plan Administrator at the
time of the Award.

 

3.                                      Notwithstanding the foregoing, the
following limitations shall apply with respect to the vesting schedules
established for the Awards made under the Discretionary Grant Program, subject
to the acceleration provisions in Paragraph C.2 below and Section IV of this
Article Two:

 

(i)                                     for any such Award which is to vest on
the basis of Service, the minimum vesting period shall be three (3) years, with
the rate of vesting over that period to be determined by the Plan Administrator;
and

 

(ii)                                  for any such Award which is to vest on the
basis of performance objectives, the performance period shall have a duration of
at least one year.

 

C.            Effect of Termination of Service.

 

1.                                      The following provisions shall govern
the exercise of any options granted pursuant to the Discretionary Grant Program
that are outstanding at the time of the Optionee’s cessation of Service or
death:

 

(i)                                     Any option outstanding at the time of
the Optionee’s cessation of Service for any reason shall remain exercisable for
such period of time thereafter as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option, but no such option shall
be exercisable after the expiration of the option term.

 

(ii)                                  Any option held by the Optionee at the
time of the Optionee’s death and exercisable in whole or in part at that time
may be subsequently exercised by the personal representative of the Optionee’s
estate or by the person or persons to whom the option is transferred pursuant to
the Optionee’s will or the laws of inheritance or by the Optionee’s designated
beneficiary or beneficiaries of that option.

 

(iii)                               Should the Optionee’s Service be terminated
for Cause or should the Optionee otherwise engage in conduct constituting
grounds for a termination for Cause while holding one or more outstanding
options granted under this Article Two, then all of those options shall
terminate immediately and cease to be outstanding.

 

(iv)                              During the applicable post-Service exercise
period, the option may not be exercised for more than the number of vested
shares for which the option is at the time exercisable; provided, however, that
one or more options under the Discretionary Grant Program may be structured so

 

--------------------------------------------------------------------------------


 

that those options continue to vest in whole or part during the applicable
post-Service exercise period. Upon the expiration of the applicable exercise
period or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any shares for which the option has
not been exercised.

 

2.                                      The Plan Administrator shall have
complete discretion, exercisable either at the time an option is granted or at
any time while the option remains outstanding, to:

 

(i)                                     extend the period of time for which the
option is to remain exercisable following the Optionee’s cessation of Service
from the limited exercise period otherwise in effect for that option to such
greater period of time as the Plan Administrator shall deem appropriate, but in
no event beyond the expiration of the option term,

 

(ii)                                  include an automatic extension provision
whereby the specified post-Service exercise period in effect for any option
granted under this Article Two shall automatically be extended by an additional
period of time equal in duration to any interval within the specified
post-Service exercise period during which the exercise of that option or the
immediate sale of the shares acquired under such option could not be effected in
compliance with applicable federal and state securities laws, but in no event
shall such an extension result in the continuation of such option beyond the
expiration date of the term of that option, and/or

 

(iii)                               permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested had the Optionee
continued in Service.

 

D.            Stockholder Rights.  The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.

 

E.             Repurchase Rights.  The Plan Administrator shall have the
discretion to grant options which are exercisable for unvested shares of Common
Stock.  Should the Optionee cease Service while such shares are unvested, the
Corporation shall have the right to repurchase any or all of those unvested
shares at a price per share equal to the lower of (i) the exercise price paid
per share or (ii) the Fair Market Value per share of Common Stock at the time of
repurchase.  The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

 

F.              Transferability of Options. The transferability of options
granted under the Plan shall be governed by the following provisions:

 

(i)                                     Incentive Options.  During the lifetime
of the Optionee, Incentive Options shall be exercisable only by the Optionee and
shall not be assignable or transferable other than by will or the laws of
inheritance following the Optionee’s death.

 

(ii)                                  Non-Statutory Options.  Non-Statutory
Options shall be subject to the same limitation on transfer as Incentive
Options, except that the Plan Administrator may structure one or more
Non-Statutory Options so that the option may be assigned in whole or in part
during the Optionee’s lifetime to one or more Family Members of the Optionee or
to a trust established exclusively for the Optionee and/or such Family Members,
to the extent such assignment is in connection with the Optionee’s estate plan
or pursuant to a domestic relations order.  The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment.  The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate.

 

--------------------------------------------------------------------------------


 

(iii)                               Beneficiary Designations.  Notwithstanding
the foregoing, the Optionee may designate one or more persons as the beneficiary
or beneficiaries of his or her outstanding options under this Article Two
(whether Incentive Options or Non-Statutory Options), and those options shall,
in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options.  Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.

 

II.                                   INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 

A.            Eligibility.  Incentive Options may only be granted to Employees.

 

B.            Dollar Limitation.  The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more options granted to any Employee under the Plan (or any other
option plan of the Corporation or any Parent or Subsidiary) may for the first
time become exercisable as Incentive Options during any one calendar year shall
not exceed the sum of One Hundred Thousand Dollars ($100,000).

 

To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.

 

C.            10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.

 

III.                              STOCK APPRECIATION RIGHTS

 

A.            Authority.  The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights in accordance with this Section III to selected Optionees or other
individuals eligible to receive option grants under the Discretionary Grant
Program.

 

B.            Types.  Two types of stock appreciation rights shall be authorized
for issuance under this Section III: (i) tandem stock appreciation rights
(“Tandem Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone
Rights”).

 

C.            Tandem Rights.  The following terms and conditions shall govern
the grant and exercise of Tandem Rights.

 

1.                                      One or more Optionees may be granted a
Tandem Right, exercisable upon such terms and conditions as the Plan
Administrator may establish, to elect between the exercise of the underlying
option for shares of Common Stock or the surrender of that option in exchange
for a distribution from the Corporation in an amount equal to the excess of
(i) the Fair Market Value (on the option surrender date) of the number of shares
in which the Optionee is at the time vested under the surrendered option (or
surrendered portion thereof) over (ii) the aggregate exercise price payable for
such vested shares.

 

2.                                      Any distribution to which the Optionee
becomes entitled upon the exercise of a Tandem Right may be made in (i) shares
of Common Stock valued at Fair Market Value on the option surrender date,
(ii) cash or (iii) a combination of cash and shares of Common Stock, as
specified in the applicable Award agreement.

 

--------------------------------------------------------------------------------


 

D.            Stand-Alone Rights.  The following terms and conditions shall
govern the grant and exercise of Stand-Alone Rights:

 

1.                                      One or more individuals eligible to
participate in the Discretionary Grant Program may be granted a Stand-Alone
Right not tied to any underlying option under this Discretionary Grant Program. 
The Stand-Alone Right shall relate to a specified number of shares of Common
Stock and shall be exercisable upon such terms and conditions as the Plan
Administrator may establish.  In no event, however, may the Stand-Alone Right
have a maximum term in excess of ten (10) years measured from the grant date. 
The provisions and limitations of Paragraphs B.2 and B.3 of Section I of this
Article Two shall also be applicable to any Stand-Alone Right awarded under the
Plan.

 

2.                                      Upon exercise of the Stand-Alone Right,
the holder shall be entitled to receive a distribution from the Corporation in
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.

 

3.                                      The number of shares of Common Stock
underlying each Stand-Alone Right and the base price in effect for those shares
shall be determined by the Plan Administrator in its sole discretion at the time
the Stand-Alone Right is granted.  In no event, however, may the base price per
share be less than the Fair Market Value per underlying share of Common Stock on
the grant date.

 

4.                                      Stand-Alone Rights shall be subject to
the same transferability restrictions applicable to Non-Statutory Options and
may not be transferred during the holder’s lifetime, except if such assignment
is in connection with the holder’s estate plan and is to one or more Family
Members of the holder or to a trust established for the holder and/or one or
more such Family Members or pursuant to a domestic relations order covering the
Stand-Alone Right as marital property.  In addition, one or more beneficiaries
may be designated for an outstanding Stand-Alone Right in accordance with
substantially the same terms and provisions as set forth in Section I.F of this
Article Two.

 

5.                                      The distribution with respect to an
exercised Stand-Alone Right may be made in (i) shares of Common Stock valued at
Fair Market Value on the exercise date, (ii) cash or (iii) a combination of cash
and shares of Common Stock, as specified in the applicable Award agreement.

 

6.                                      The holder of a Stand-Alone Right shall
have no stockholder rights with respect to the shares subject to the Stand-Alone
Right unless and until such person shall have exercised the Stand-Alone Right
and become a holder of record of the shares of Common Stock issued upon the
exercise of such Stand-Alone Right.

 

E.             Post-Service Exercise.  The provisions governing the exercise of
Tandem and Stand-Alone Rights following the cessation of the recipient’s Service
shall be substantially the same as those set forth in Section I.C.1 of this
Article Two for the options granted under the Discretionary Grant Program, and
the Plan Administrator’s discretionary authority under Section I.C.2 of this
Article Two shall also extend to any outstanding Tandem or Stand-Alone
Appreciation Rights.

 

IV.                               CHANGE IN CONTROL

 

A.            In the event of an actual Change in Control transaction, each
outstanding Award under the Discretionary Grant Program shall automatically
accelerate so that each such Award shall, immediately prior to the effective
date of that Change in Control, become exercisable as to all the shares of
Common Stock at the time subject to such Award and may be exercised as to any or
all of those shares as fully vested shares of Common Stock.  However, an
outstanding Award under the Discretionary Grant Program shall not become
exercisable on such an accelerated basis if and to the extent: (i) such Award is
to be assumed by the successor corporation (or parent thereof) or is otherwise
to continue in full force and effect pursuant to the terms of the Change in
Control

 

--------------------------------------------------------------------------------


 

transaction or (ii) such Award is to be replaced with a cash incentive program
of the successor corporation which preserves the spread existing at the time of
the Change in Control on any shares as to which the Award is not otherwise at
that time exercisable and provides for subsequent vesting and payout of that
spread in accordance with the same exercise/vesting schedule in effect for that
Award or (iii) the acceleration of such Award is subject to other limitations
imposed by the Plan Administrator.  Notwithstanding the foregoing, any Award
outstanding under the Discretionary Grant Program on the date of such Change in
Control shall be subject to cancellation and termination, without cash payment
or other consideration due the Award holder, if the Fair Market Value per share
of Common Stock on the date of such Change in Control (or any earlier date
specified in the definitive agreement for the Change in Control transaction) is
less than the per share exercise or base price in effect for such Award.

 

B.            All outstanding repurchase rights under the Discretionary Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, immediately prior to the
effective date of an actual Change in Control transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction or (ii) such accelerated
vesting is precluded by other limitations imposed by the Plan Administrator.

 

C.            Immediately following the consummation of the Change in Control,
all outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or are otherwise continued in full force and
effect pursuant to the terms of the Change in Control transaction.

 

D.            Each Award which is assumed in connection with a Change in Control
or otherwise continued in effect shall be appropriately adjusted, immediately
after such Change in Control, to apply to the number and class of securities
into which the shares of Common Stock subject to that Award would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time.  Appropriate adjustments to reflect such Change
in Control shall also be made to (i) the exercise or base price per share in
effect under each outstanding Award, provided the aggregate exercise or base
price in effect for such securities shall remain the same, (ii) the maximum
number and/or class of securities available for issuance over the remaining term
of the Plan (iii) the maximum number and/or class of securities by which the
share reserve under the Plan may increase by reason of the expiration or
termination of unexercised options or the forfeiture or repurchase of shares
under the Predecessor Plan, (iv) the maximum number and/or class of securities
that may be issued pursuant to Incentive Options granted under the Plan, (v) the
maximum number and/or class of securities for which any one person may be
granted Common Stock-denominated Awards under the Plan per calendar year,
(vi) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding Award under the Discretionary Grant
Program, (vii) the number and/or class of securities subject to each outstanding
Award under the Stock Issuance Program and the cash consideration (if any)
payable per share, (viii) the number and/or class of securities subject to each
outstanding Award under the Incentive Bonus Program denominated in shares of
Common Stock, (ix) the number and/or class of securities subject to each
outstanding Award under the Automatic Grant Program, (x) the number and/or class
of securities for which Awards may subsequently be made to new and continuing
non-employee Board members under the Automatic Grant Program and (xi) the number
and/or class of securities subject to the Corporation’s outstanding repurchase
rights under the Plan and the repurchase price payable per share. To the extent
the actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding Awards under the Discretionary Grant Program, substitute, for
the securities underlying those assumed rights, one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange or
market.

 

E.             The Plan Administrator shall have the discretionary authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall, immediately prior to the effective date of an actual
Change in Control transaction, become exercisable as to all the shares of Common
Stock at the time subject to those Awards and may be exercised as to any or all
of those shares as fully vested shares of Common Stock, whether or not those
Awards are to be assumed in the Change in Control transaction or otherwise
continued in effect.  In addition, the Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Discretionary Grant Program so that those rights shall
terminate immediately prior to the effective date of an actual Change in Control
transaction, and the shares subject to those terminated rights shall thereupon
vest in full.

 

--------------------------------------------------------------------------------


 

F.              The Plan Administrator shall have full power and authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall become exercisable as to all the shares of Common
Stock at the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period following the effective date of any Change in Control
transaction in which those Awards do not otherwise fully accelerate.  In
addition, the Plan Administrator may structure one or more of the Corporation’s
repurchase rights so that those rights shall immediately terminate with respect
to any shares held by the Optionee at the time of such Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.

 

G.            The portion of any Incentive Option accelerated in connection with
a Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded.  To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

V.                                    PROHIBITION ON REPRICING PROGRAMS

 

The Plan Administrator shall not (i) implement any cancellation/regrant program
pursuant to which outstanding options or stock appreciation rights under the
Plan are cancelled and new options or stock appreciation rights are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise or base prices
per share in excess of the then current Fair Market Value per share of Common
Stock for consideration payable in cash, equity securities of the Corporation or
in the form of any other Award under the Plan, except in connection with a
Change in Control transaction, or (iii) otherwise directly reduce the exercise
price in effect for outstanding options or stock appreciation rights under the
Plan, without in each such instance obtaining stockholder approval.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I.                                        STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances.  Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.  Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to performance shares or restricted stock
units which entitle the recipients to receive the shares underlying those Awards
upon the attainment of designated performance goals or the satisfaction of
specified Service requirements or upon the expiration of a designated time
period following the vesting of those Awards.

 

A.            Issue Price.

 

1.                                      The issue price per share shall be fixed
by the Plan Administrator, but shall not be less than one hundred percent (100%)
of the Fair Market Value per share of Common Stock on the Award date.

 

2.                                      Shares of Common Stock may be issued
under the Stock Issuance Program for any of the following items of consideration
which the Plan Administrator may deem appropriate in each individual instance:

 

(i)                                     cash or check made payable to the
Corporation;

 

(ii)                                  past services rendered to the Corporation
(or any Parent or Subsidiary); or

 

--------------------------------------------------------------------------------


 

(iii)                               any other valid consideration under the
State in which the Corporation is at the time incorporated.

 

B.            Vesting Provisions.

 

1.                                      Shares of Common Stock issued under the
Stock Issuance Program may, in the discretion of the Plan Administrator, be
fully and immediately vested upon issuance as a bonus for Service rendered or
may vest in one or more installments over the Participant’s period of Service or
upon the attainment of specified performance objectives.  The elements of the
vesting schedule applicable to any unvested shares of Common Stock issued under
the Stock Issuance Program shall be determined by the Plan Administrator and
incorporated into the Stock Issuance Agreement.  Shares of Common Stock may also
be issued under the Stock Issuance Program pursuant to performance shares or
restricted stock units which entitle the recipients to receive the shares
underlying those Awards upon the attainment of designated performance goals or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those Awards, including (without
limitation) a deferred distribution date following the termination of the
Participant’s Service. Notwithstanding the foregoing, the following limitations
shall apply with respect to the vesting schedules established for the Awards
made under the Stock Issuance Program, subject to the acceleration provisions in
Paragraphs B.6 and B.7 below and Section II of this Article Three:

 

(i)                                     for any such Award which is to vest on
the basis of Service, the minimum vesting period shall be three (3) years, with
the rate of vesting over that period to be determined by the Plan Administrator;
and

 

(ii)                                  for any such Award which is to vest on the
basis of performance objectives, the performance period shall have a duration of
at least one year.

 

The foregoing minimum vesting requirements shall not be applicable to any Awards
made under the Stock Issuance Program to an individual who is at the time of
such Award serving solely in the capacity of a non-employee Board member;
provided, however, that any Award made under the Stock Issuance Program to such
non-employee Board member must have a minimum vesting period of at least one
year, with not greater than monthly pro-rated vesting over that period.

 

2.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more Awards under the Stock Issuance Program so that the shares of Common
Stock subject to those Awards shall vest (or vest and become issuable) upon the
achievement of pre-established corporate performance objectives based on one or
more Performance Goals and measured over the performance period specified by the
Plan Administrator at the time of the Award.

 

3.                                      Any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
the Participant’s unvested shares of Common Stock by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares, spin-off transaction, extraordinary dividend or distribution or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration shall be issued subject to (i) the same
vesting requirements applicable to the Participant’s unvested shares of Common
Stock and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.  Equitable adjustments to reflect each such transaction shall also
be made by the Plan Administrator to the repurchase price payable per share by
the Corporation for any unvested securities subject to its existing repurchase
rights under the Plan; provided the aggregate repurchase price shall in each
instance remain the same.

 

4.                                      The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to the
Participant under the Stock Issuance Program, whether or not the Participant’s
interest in those shares is vested.  Accordingly, the Participant shall have the
right to vote such shares and to receive any dividends paid on such shares,
subject to any applicable vesting requirements, including (without limitation)
the requirement that any dividends paid on shares subject to performance-vesting
conditions shall be held in escrow by the Corporation and shall not vest or
actually be paid to the Award holder prior to the time those shares vest. The
Participant shall not have any stockholder rights with respect to the shares of
Common Stock subject to a

 

--------------------------------------------------------------------------------


 

performance share or restricted stock unit Award until that Award vests and the
shares of Common Stock are actually issued thereunder.  However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding performance share or
restricted stock unit Awards, subject to such terms and conditions as the Plan
Administrator may deem appropriate; provided, however, that no such
dividend-equivalent units relating to Awards subject to performance-vesting
conditions shall vest or otherwise become payable prior to the time the
underlying Award (or portion thereof to which such dividend-equivalents units
relate) vests upon the attainment of the applicable performance goals and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award.

 

5.                                      Should the Participant cease to remain
in Service while holding one or more unvested shares of Common Stock issued
under the Stock Issuance Program or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares.  To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent, the
Corporation shall repay to the Participant the lower of (i) the cash
consideration paid for the surrendered shares or (ii) the Fair Market Value of
those shares at the time of cancellation.

 

6.                                      The Plan Administrator may in its
discretion waive the surrender and cancellation of one or more unvested shares
of Common Stock which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares, but only to the extent such waiver is effected in
connection with (i) the Participant’s cessation of Service by reason of death,
Permanent Disability, Retirement or Involuntary Termination or (ii) the
consummation of a Change in Control transaction.  Any such waiver shall result
in the immediate vesting of the Participant’s interest in the shares of Common
Stock as to which the waiver applies. However, no vesting requirements tied to
the attainment of performance objectives may be waived with respect to shares
which were intended at the time of issuance to qualify as performance-based
compensation under Code Section 162(m), except in the event of the Participant’s
cessation of Service by reason of death or Permanent Disability or as otherwise
provided in Section II of this Article Three.

 

7.                                      Outstanding performance shares or
restricted stock units under the Stock Issuance Program shall automatically
terminate, and no shares of Common Stock shall actually be issued in
satisfaction of those Awards, if the performance goals or Service requirements
established for those Awards are not attained or satisfied.  The Plan
Administrator, however, shall have the discretionary authority to issue vested
shares of Common Stock under one or more outstanding Awards of performance
shares or restricted stock units as to which the designated performance goals or
Service requirements have not been attained or satisfied, but only in connection
with (i) the Participant’s cessation of Service by reason of death, Permanent
Disability, Retirement or Involuntary Termination or (ii) the consummation of a
Change in Control transaction.  However, no vesting requirements tied to the
attainment of performance goals may be waived with respect to Awards which were
intended, at the time those Awards were made, to qualify as performance-based
compensation under Code Section 162(m), except in the event of the Participant’s
death or Permanent Disability or as otherwise provided in Section II of this
Article Three.

 

8.                                      The following additional requirements
shall be in effect for any performance shares awarded under this Article Three:

 

(i)                                     At the end of the performance period,
the Plan Administrator shall determine the actual level of attainment for each
performance objective and the extent to which the performance shares awarded for
that period are to vest and become payable based on the attained performance
levels.

 

(ii)                                  The performance shares which so vest shall
be paid as soon as practicable following the end of the performance period,
unless such payment is to be deferred for the period specified by the Plan
Administrator at the time the performance shares are awarded or the period
selected by the Participant in accordance with the applicable requirements of
Code Section 409A.

 

(iii)                               Performance shares may be paid in (i) cash,
(ii) shares of Common Stock or (iii) any combination of cash and shares of
Common Stock, as determined by the Plan Administrator in its sole discretion.

 

--------------------------------------------------------------------------------


 

(iv)                              Performance shares may also be structured so
that the shares are convertible into shares of Common Stock, but the rate at
which each performance share is to so convert shall be based on the attained
level of performance for each applicable performance objective.

 

II.                                   CHANGE IN CONTROL

 

A.            Each Award outstanding under the Stock Issuance Program on the
effective date of an actual Change in Control transaction may be (i) assumed by
the successor corporation (or parent thereof) or otherwise continued in full
force and effect pursuant to the terms of the Change in Control transaction or
(ii) replaced with a cash incentive program of the successor corporation which
preserves the Fair Market Value of the underlying shares of Common Stock at the
time of the Change in Control and provides for the subsequent vesting and
payment of that value in accordance with the same vesting schedule in effect for
those shares at the time of such Change in Control.  To the extent any such
Award is at the time subject to performance-vesting requirements tied to the
attainment of one or more specified performance goals and the Plan Administrator
does not at the time provide otherwise, those performance-vesting requirements
shall upon the assumption, continuation or replacement of that Award be
cancelled, and such Award shall thereupon be converted into a Service-vesting
Award, based on an assumed attainment of the applicable performance goals at
target level, that will vest in one or more increments over the Service-vesting
period in effect for that Award immediately prior to the effective date of the
Change in Control. However, to the extent any Award outstanding under the Stock
Issuance Program on the effective date of such Change in Control Transaction is
not to be so assumed, continued or replaced, that Award shall vest in full
immediately prior to the effective date of the actual Change in Control
transaction, and the shares of Common Stock underlying the portion of the Award
that vests on such accelerated basis shall be issued in accordance with the
applicable Award Agreement, unless such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.

 

B.            Each outstanding Award under the Stock Issuance Program which is
assumed in connection with a Change in Control or otherwise continued in effect
shall be adjusted immediately after the consummation of that Change in Control
so as to apply to the number and class of securities into which the shares of
Common Stock subject to that Award immediately prior to the Change in Control
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at that time, and appropriate adjustments shall
also be made to the cash consideration (if any) payable per share thereunder,
provided the aggregate amount of such consideration shall remain the same.  To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange or
market.

 

C.            The Plan Administrator shall have the discretionary authority to
structure one or more unvested Awards under the Stock Issuance Program so that
the shares of Common Stock subject to those Awards shall automatically vest (or
vest and become issuable) in whole or in part immediately prior to the effective
date of an actual Change in Control transaction or upon the subsequent
termination of the Participant’s Service by reason of an Involuntary Termination
within a designated period following the effective date of that Change in
Control transaction. The Plan Administrator’s authority under this Section II.C
shall also extend to any Awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those Awards pursuant to this Section II.C may result in their loss of
performance-based status under Code Section 162(m).

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

INCENTIVE BONUS PROGRAM

 

I.                                        INCENTIVE BONUS TERMS

 

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:

 

(i)                                     cash bonus awards (“Cash Awards”),

 

(ii)                                  performance unit awards (“Performance Unit
Awards”), and

 

(iii)                               dividend equivalent rights (“DER Awards”).

 

A.            Cash Awards.  The Plan Administrator shall have the discretionary
authority under the Plan to make Cash Awards which are to vest in one or more
installments over the Participant’s continued Service with the Corporation or
upon the attainment of specified performance goals.  Each such Cash Award shall
be evidenced by one or more documents in the form approved by the Plan
Administrator; provided however, that each such document shall comply with the
terms specified below.

 

1.                                      The elements of the vesting schedule
applicable to each Cash Award shall be determined by the Plan Administrator and
incorporated into the Incentive Bonus Award Agreement.

 

2.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more Cash Awards so that those Awards shall vest upon the achievement of
pre-established corporate performance objectives based upon one or more
Performance Goals.

 

3.                                      Should the Participant cease to remain
in Service while holding one or more unvested Cash Awards or should the
performance objectives not be attained with respect to one or more such Cash
Awards, then those Awards shall be immediately terminate, and the Participant
shall not be entitled to any cash payment or other consideration with respect to
those terminated Awards.

 

4.                                      Outstanding Cash Awards shall
automatically terminate, and no cash payment or other consideration shall be due
the holders of those Awards, if the performance goals or Service requirements
established for the Awards are not attained or satisfied. The Plan Administrator
may in its discretion waive the cancellation and termination of one or more
unvested Cash Awards which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those Awards.  Any such waiver shall result in the immediate
vesting of the Participant’s interest in the Cash Award as to which the waiver
applies.  Such wavier may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.  However, no vesting requirements tied to the
attainment of performance goals may be waived with respect to awards which were
intended, at the time those awards were granted, to qualify as performance-based
compensation under Code Section 162(m), except in the event of the Participant’s
death or Permanent Disability or as otherwise provided in Section II of this
Article Four.

 

5.                                      Cash Awards which become due and payable
following the attainment of the applicable performance goals or satisfaction of
the applicable Service requirement (or the waiver of such goals or Service
requirement) may be paid in (i) cash, (ii) shares of Common Stock valued at Fair
Market Value on the payment date or (iii) a combination of cash and shares of
Common Stock as the Plan Administrator shall determine.

 

B.            Performance Unit Awards.  The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of this Article Four.  Each such Performance Unit Award shall be evidenced
by one or more documents in the form approved by the Plan Administrator;
provided however, that each such document shall comply with the terms specified
below.

 

1.                                      A Performance Unit shall represent a
participating interest in a special bonus pool tied to the attainment of
pre-established corporate performance objectives based on one or more
Performance Goals. The amount of the bonus pool may vary with the level at which
the applicable performance objectives are attained, and the value of each
Performance Unit which becomes due and payable upon the attained level of
performance shall be determined by dividing the amount of the resulting bonus
pool (if any) by the total number of Performance Units issued and outstanding at
the completion of the applicable performance period.

 

--------------------------------------------------------------------------------


 

2.                                      Performance Units may also be structured
to include a Service requirement which the Participant must satisfy following
the completion of the performance period in order to vest in the Performance
Units awarded with respect to that performance period.

 

3.                                      Performance Units which become due and
payable following the attainment of the applicable performance objectives and
the satisfaction of any applicable Service requirement may be paid in (i) cash,
(ii) shares of Common Stock valued at Fair Market Value on the payment date or
(iii) a combination of cash and shares of Common Stock as the Plan Administrator
shall determine.

 

C.            DER Awards.  The Plan Administrator shall have the discretionary
authority to make DER Awards in accordance with the terms of this Article Four. 
Each such DER Award shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided however, that each such document
shall comply with the terms specified below.

 

1.                                      The DER Awards may be made as
stand-alone awards or in tandem with other Awards made under the Plan.  The term
of each such DER Award shall be established by the Plan Administrator at the
time of grant, but no DER Award shall have a term in excess of ten (10) years.

 

2.                                      Each DER shall represent the right to
receive the economic equivalent of each dividend or distribution, whether in
cash, securities or other property (other than shares of Common Stock), which is
made per issued and outstanding share of Common Stock during the term the DER
remains outstanding. A special account on the books of the Corporation shall be
maintained for each Participant to whom a DER Award is made, and that account
shall be credited per DER with each such dividend or distribution made per
issued and outstanding share of Common Stock during the term of that DER remains
outstanding.

 

3.                                      Payment of the amounts credited to such
book account may be made to the Participant either concurrently with the actual
dividend or distribution made per issued and outstanding share of Common Stock
or may be deferred for a period specified by the Plan Administrator at the time
the DER Award is made or selected by the Participant in accordance with the
requirements of Code Section 409A.  In no event, however, shall any DER Award
made with respect to an Award subject to performance-vesting conditions under
the Stock Issuance or Incentive Bonus Program vest or become payable prior to
the vesting of that Award (or the portion thereof to which the DER Award
relates) upon the attainment of the applicable performance goals and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award.

 

4.                                      Payment may be paid in (i) cash,
(ii) shares of Common Stock or (iii) a combination of cash and shares of Common
Stock as the Plan Administrator shall determine.  If payment is to be made in
the form of Common Stock, the number of shares of Common Stock into which the
cash dividend or distribution amounts are to be converted for purposes of the
Participant’s book account may be based on the Fair Market Value per share of
Common Stock on the date of conversion, a prior date or an average of the Fair
Market Value per share of Common Stock over a designated period, as the Plan
Administrator shall determine in its sole discretion.

 

5.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more DER Awards so that those Awards shall vest only after the
achievement of pre-established corporate performance objectives based upon one
or more Performance Goals.

 

II.                                   CHANGE IN CONTROL

 

A.            The Plan Administrator shall have the discretionary authority to
structure one or more Awards under the Incentive Bonus Program so that those
Awards shall automatically vest in whole or in part immediately prior to the
effective date of an actual Change in Control transaction or upon the subsequent
termination of the Participant’s Service by reason of an Involuntary Termination
within a designated period following the effective date of such Change in
Control. To the extent any such Award is, at the time of such Change in Control,
subject to performance vesting upon the attainment of one or more performance
goals and the Plan Administrator does not at that time provide otherwise, the
performance-vesting condition shall automatically be

 

--------------------------------------------------------------------------------


 

cancelled on the effective date of such Change in Control, and such Award shall
thereupon be converted into a Service-vesting Award, based on an assumed
attainment of the applicable performance goals at target level, that will vest
in one or more installments over the Service-vesting period in effect for that
Award immediately prior to the Change in Control.

 

B.            The Plan Administrator’s authority under Section II.A shall also
extend to any performance bonus awards intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those awards pursuant to such Paragraph A may result in their loss of
performance-based status under Code Section 162(m).

 

ARTICLE FIVE

 

AUTOMATIC GRANT PROGRAM

 

I.                                        AWARD TERMS

 

A.            Automatic Grants.  The Automatic Grant Program has, as of the Plan
Effective Date, superseded and replaced the Corporation’s 1998 Non-Employee
Director Stock Option Plan and the Non-Employee Director Stock Retainer Plan.
The Awards for the non-employee Board members at the 2007 Annual Meeting were
made pursuant to the Automatic Grant Program in effect under this Article Five,
and no further option grants or stock issuances shall be made to the
non-employee Board members under the 1998 Non-Employee Director Stock Option
Plan or the Non-Employee Director Stock Retainer Plan on or after the 2007
Annual Meeting.  The Awards to be made pursuant to the Automatic Grant Program
shall be as follows:

 

1.                                      Each individual who is first elected or
appointed as a non-employee Board member at any time on or after the date of the
2007 Annual Meeting shall automatically be granted, on the date of such initial
election or appointment, an Award in the form of restricted stock units covering
that number of shares of Common Stock (rounded up to the next whole share)
determined by dividing the Applicable Dollar Amount by the Fair Market Value per
share on such date, provided that individual has not been in the employ of the
Corporation or any Parent or Subsidiary during the preceding twelve (12) months
(the “Initial Grant”). The Applicable Dollar Amount shall be determined by the
Plan Administrator at the time of each such grant, but in no event shall such
amount exceed Three Hundred Thousand Dollars ($300,000.00) per non-employee
Board member.

 

2.                                      On the date of each annual stockholders
meeting, beginning with the 2007 Annual Meeting, each individual who is to
continue to serve as a non-employee Board member, whether or not that individual
is standing for re-election to the Board at that particular annual meeting,
shall automatically be granted an Award in the form of restricted stock units
covering that number of shares of Common Stock (rounded up to the next whole
share) determined by dividing the Applicable Annual Amount by the Fair Market
Value per share on such date (the “Annual Grant”), provided that such individual
has served as a non-employee Board member for a period of at least six
(6) months.  There shall be no limit on the number of such Annual Grants any one
continuing non-employee Board member may receive over his or her period of Board
service, and non-employee Board members who have previously been in the employ
of the Corporation (or any Parent or Subsidiary) shall be eligible to receive
one or more such Annual Grants over their period of continued Board service. 
The Applicable Annual Amount shall be determined by the Plan Administrator on or
before the date of the annual stockholders meeting at which those Annual Grants
are to be made, but in no event shall exceed Three Hundred Thousand Dollars
($300,000.00).

 

3.                                      Each restricted unit awarded under this
Article Five shall entitle the non-employee Board member to one share of Common
Stock on the applicable issuance date following the vesting of that unit.

 

B.            Vesting of Awards and Issuance of Shares.  Each Initial and Annual
Grant made under this Article Five on or after February 27, 2014 shall vest in a
series of three (3) successive equal annual installments upon the non-employee
Board member’s completion of each year of Board service over the three (3)-year
period measured from the Award date; provided, however, that should such
non-employee Board member cease Board service by reason of (i) death or
Permanent Disability or (ii) retirement at or after age seventy five (75), then
each

 

--------------------------------------------------------------------------------


 

Initial and Annual Grant made to such individual under this Article Five and
outstanding at the time of such cessation of Board service shall immediately
vest in full.  The shares of Common Stock underlying each Initial or Annual
Grant which vests in accordance with the foregoing vesting provisions shall be
issued as they vest; provided, however, that the Plan Administrator may allow
one or more non-employee Board members to defer, in accordance with the
applicable requirements of Code Section 409A and the regulations thereunder, the
issuance of the shares beyond the vesting date to a designated date or until
cessation of Board service or an earlier Change in Control.

 

C.            Dividend Equivalent Rights.  Each restricted stock unit shall
include a dividend equivalent right pursuant to which a book account shall be
established for the non-employee Board member and credited from time to time
with each dividend or distribution, whether in cash, securities or other
property (other than shares of Common Stock) which is made per issued and
outstanding share of Common Stock during the period the share of Common Stock
underlying that restricted stock unit remains unissued.  The amount credited to
the book account with respect to such restricted stock unit shall be paid to the
non-employee Board member concurrently with the issuance of the share of Common
Stock underlying that unit, subject to the Corporation’s collection of any
applicable withholding taxes.

 

II.                                   CHANGE IN CONTROL

 

Should the non-employee Board member continue in Board service until the
effective date of an actual Change in Control transaction, then the shares of
Common Stock subject to each outstanding Initial and Annual Award made to such
Board member shall, immediately prior to the effective date of that Change in
Control transaction, vest in full and shall be issued to him or her as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date, except to the extent such issuance is
subject to a deferred distribution date under Code Section 409A, or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders in the Change in Control
and distributed at the same time as such stockholder payments, subject to any
applicable deferred distribution date under Code Section 409A.

 

ARTICLE SIX

 

MISCELLANEOUS

 

I.                                        DEFERRED COMPENSATION

 

A.            The Plan Administrator may, in its sole discretion, structure one
or more Awards under the Stock Issuance or Incentive Bonus Programs so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes.  Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.

 

B.            The Plan Administrator may implement a non-employee Board member
retainer fee deferral program under the Plan that allows the non-employee Board
members the opportunity to elect, prior to the start of each calendar year, to
convert the Board and Board committee retainer fees to be earned for that year
into restricted stock units under the Stock Issuance Program that will defer the
issuance of the shares of Common Stock that vest under those restricted stock
units to a permissible date or event under Code Section 409A.  If such program
is implemented, the Plan Administrator shall have the authority to establish
such rules and procedures as it deems appropriate for the filing of such
deferral elections and the designation of the permissible distribution events
under Code Section 409A.

 

C.            To the extent the Corporation maintains one or more separate
non-qualified deferred compensation arrangements which allow the participants
the opportunity to make notional investments of their deferred account balances
in shares of Common Stock, the Plan Administrator may authorize the share
reserve under the Plan to serve as the source of any shares of Common Stock that
become payable under those deferred compensation arrangements.  In such event,
the share reserve under the Plan shall be reduced on a share-for-one-share basis
for each share of Common Stock issued under the Plan in settlement of the
deferred compensation owed under those separate arrangements.

 

--------------------------------------------------------------------------------


 

D.            To the extent there is any ambiguity as to whether any provision
of any Award made under the Plan that is deemed to constitute a deferred
compensation arrangement under Code Section 409A would otherwise contravene one
or more requirements or limitations of such Code Section 409A and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Code Section 409A and
the Treasury Regulations thereunder.

 

II.                                   TAX WITHHOLDING

 

A.            The Corporation’s obligation to deliver shares of Common Stock
upon the exercise, issuance or vesting of an Award under the Plan shall be
subject to the satisfaction of all applicable income and employment tax
withholding requirements.

 

B.            The Plan Administrator may, in its discretion, structure one or
more Awards so that shares of Common Stock may be used as follows to satisfy all
or part of the Withholding Taxes to which such holders of those Awards may
become subject in connection with the issuance, exercise, vesting or settlement
of those Awards:

 

1.                                      Stock Withholding.  The Corporation may
be provided with the right to withhold, from the shares of Common Stock
otherwise issuable upon the issuance, exercise or vesting of such Award or the
issuance of shares of Common Stock thereunder, a portion of those shares with an
aggregate Fair Market Value equal to the applicable Withholding Taxes.  The
shares of Common Stock so withheld shall reduce the number of shares of Common
Stock authorized for issuance under the Plan.

 

2.                                      Stock Delivery.  The Award holder may be
provided with the right to deliver to the Corporation, at the time of the
issuance, exercise or vesting of such Award or the issuance of shares of Common
Stock thereunder, one or more shares of Common Stock previously acquired by such
individual (other than in connection with the exercise, share issuance or share
vesting triggering the Withholding Taxes) with an aggregate Fair Market Value
equal to the percentage of the Withholding Taxes (not to exceed one hundred
percent (100%)) designated by the individual.  The shares of Common Stock so
delivered shall neither reduce the number of shares of Common Stock authorized
for issuance under the Plan nor be added to the number of shares of Common Stock
authorized for issuance under the Plan.

 

III.                              SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

IV.                               EFFECTIVE DATE AND TERM OF THE PLAN

 

A.            The Plan shall become effective on the Plan Effective Date.  The
Plan was assumed by Alexander & Baldwin Holdings, Inc.  on June 6, 2012 upon the
consummation of the Merger and Alexander & Baldwin Holdings, Inc. changed its
name to Matson, Inc. on June 29, 2012 effective as of the consummation of the
Spin-off.

 

B.            The Plan was amended on January 28, 2010 to increase the number of
shares of Common Stock authorized for issuance under the Plan by an additional
Two Million Two Hundred Thousand (2,200,000) shares. Such share increase was
approved by the stockholders at the 2010 Annual Meeting.  The Plan was amended
on October 24, 2012 to (i)  reflect an increase in the number of shares of
Common Stock authorized for issuance under the Plan by an additional Five
Hundred Sixty-Nine Thousand Eighty-Five (569,085) shares, as of June 29, 2012,
pursuant to Section V.B of Article One, and (ii) reflect various adjustments to
the share limits contained in the Plan pursuant to Section V.F of Article One as
a result of Spin-off.

 

C.            The Plan shall serve as the successor to each of the Predecessor
Plans, and no further option grants or unvested share issuances shall be made
under the Predecessor Plans. The implementation of the Plan shall not affect the
option grants and unvested share awards that were outstanding under the
Predecessor Plans at the time the Plan was approved by the stockholders at the
2007 Annual Meeting, and those option grants and unvested share

 

--------------------------------------------------------------------------------


 

awards shall continue in full force and effect in accordance with their terms. 
However, should any of those options expire or terminate unexercised or those
unvested shares be forfeited or repurchased by the Corporation at the original
issue price, the shares of Common Stock subject to those options at the time of
expiration or termination and those forfeited or repurchased shares shall be
added to the share reserve of this Plan, up to the maximum number of additional
shares permissible hereunder.

 

D.            The Plan shall terminate upon the earliest to occur of
(i) April 26, 2017, (ii) the date on which all shares available for issuance
under the Plan shall have been issued as fully vested shares or (iii) the
termination of all outstanding Awards in connection with a Change in Control. 
Should the Plan terminate on April 26, 2017, then all Awards outstanding at that
time shall continue to have force and effect in accordance with the provisions
of the documents evidencing those Awards.

 

V.                                    AMENDMENT OF THE PLAN

 

A.            The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects; provided, however, that
stockholder approval shall be required for any amendment to the Plan which
materially increases the number of shares of Common Stock authorized for
issuance under the Plan (other than pursuant to Section V.F of Article One),
materially increases the benefits accruing to Optionees or Participants,
materially expands the class of individuals eligible to participate in the Plan,
expands the types of awards which may be made under the Plan or extends the term
of the Plan or to the extent such stockholder approval may otherwise be required
under applicable law or regulation or pursuant to the listing standards of the
Stock Exchange on which the Common Stock is at the time primarily traded.
However, no such amendment or modification shall adversely affect the rights and
obligations with respect to Awards at the time outstanding under the Plan unless
the Optionee or the Participant consents to such amendment or modification.

 

B.            The Compensation Committee shall have the discretionary authority
to adopt and implement from time to time such addenda or subplans to the Plan as
it may deem necessary in order to bring the Plan into compliance with applicable
laws and regulations of any foreign jurisdictions in which grants or awards are
to be made under the Plan and/or to obtain favorable tax treatment in those
foreign jurisdictions for the individuals to whom the grants or awards are made.

 

C.            Except as otherwise provided in Section IV.B of this Article Six,
Awards may be made under the Plan that involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those Awards until the number of
shares of Common Stock available for issuance under the Plan is sufficiently
increased by stockholder approval of an amendment of the Plan authorizing such
increase.  If such stockholder approval is not obtained within twelve (12)
months after the date the first excess Award is made, then all Awards granted on
the basis of such excess shares shall terminate and cease to be outstanding.

 

VI.                               USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

VII.                          REGULATORY APPROVALS

 

A.            The implementation of the Plan, the granting of any Award under
the Plan and the issuance of any shares of Common Stock in connection with the
issuance, exercise or vesting of any Award under the Plan shall be subject to
the Corporation’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the Awards made under
the Plan and the shares of Common Stock issuable pursuant to those Awards.

 

B.            No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of applicable securities laws, including the filing
and effectiveness of the Form S-8 registration statement for the shares of
Common Stock issuable under the Plan, and all applicable listing requirements of
any Stock Exchange on which Common Stock is then listed for trading.

 

--------------------------------------------------------------------------------


 

VIII.                     NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    2007 Annual Meeting shall mean the 2007
annual meeting of the Alexander & Baldwin, Inc. stockholders.

 

B.                                    2010 Annual Meeting shall mean the 2010
annual meeting of the Alexander & Baldwin, Inc. stockholders.

 

C.                                    Automatic Grant Program shall mean the
automatic grant program in effect for non-employee Board members under
Article Five of the Plan.

 

D.                                    Award shall mean any of the following
awards authorized for issuance or grant under the Plan: stock options, stock
appreciation rights, direct stock issuances, restricted stock or restricted
stock unit awards, performance shares, performance units, dividend-equivalent
rights and cash incentive awards.

 

E.                                     Award Agreement shall mean the
agreement(s) between the Corporation and the Optionee or Participant evidencing
a particular Award made to that individual under the Plan, as such
agreement(s) may be in effect from time to time.

 

F.                                      Board shall mean the Corporation’s Board
of Directors.

 

G.                                    Cause shall, with respect to each Award
made under the Plan, be defined in accordance with the following provisions:

 

·                                          Cause shall have the meaning assigned
to such term in the Award Agreement for the particular Award or in any other
agreement incorporated by reference into the Award Agreement for purposes of
defining such term.

 

·                                          In the absence of any other Cause
definition in the Award Agreement for a particular Award (or in any other
agreement incorporated by reference into the Award Agreement), an individual’s
termination of Service shall be deemed to be for Cause if such termination
occurs by reason his or her commission of any act of fraud, embezzlement or
dishonesty, any unauthorized use or disclosure by such person of confidential
information or trade secrets of the Corporation (or any Parent or Subsidiary),
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner.

 

H.                                   Change in Control shall, with respect to
each Award made under the Plan, be defined in accordance with the following
provisions:

 

·                                          Change in Control shall have the
meaning assigned to such term in the Award Agreement for the particular Award or
in any other agreement incorporated by reference into the Award Agreement for
purposes of defining such term.

 

·                                          In the absence of any other Change in
Control definition in the Award Agreement (or in any other agreement
incorporated by reference into the Award Agreement), Change in Control shall
mean a change in ownership or control of the Corporation effected through any of
the following transactions:

 

(i)                                     a merger, consolidation or other
reorganization approved by the Corporation’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction,

 

--------------------------------------------------------------------------------


 

(ii)                                  a sale, transfer or other disposition of
all or substantially all of the Corporation’s assets,

 

(iii)                               the closing of any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act
(other than the Corporation or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Corporation) acquires directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) beneficial ownership (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) thirty-five percent (35%) of the total combined voting
power of the Corporation’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Corporation or the acquisition
of outstanding securities held by one or more of the Corporation’s existing
stockholders, or

 

(iv)                              a change in the composition of the Board over
a period of twelve (12) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

I.                                        Code shall mean the Internal Revenue
Code of 1986, as amended.

 

J.                                        Common Stock shall mean the
Corporation’s common stock.

 

K.                                   Compensation Committee shall mean the
Compensation Committee of the Board comprised of two (2) or more non-employee
Board members.

 

L.                                     Corporation shall mean Matson, Inc., a
Hawaii corporation (formerly known as Alexander & Baldwin Holdings, Inc.) that
is the successor to Alexander & Baldwin, Inc. and that has by appropriate action
assumed this Plan in connection with the Merger, and any subsequent corporate
successor to all or substantially all of the assets or voting stock of
Matson, Inc. which has by appropriate action assumed the Plan.

 

M.                                 Discretionary Grant Program shall mean the
discretionary grant program in effect under Article Two of the Plan pursuant to
which stock options and stock appreciation rights may be granted to one or more
eligible individuals.

 

N.                                    Employee shall mean an individual who is
in the employ of the Corporation (or any Parent or Subsidiary, whether now
existing or subsequently established), subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.

 

O.                                    Exercise Date shall mean the date on which
the Corporation shall have received written notice of the option exercise.

 

P.                                      Fair Market Value per share of Common
Stock on any relevant date shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on date on question on the Stock Exchange serving as the primary
market for the Common Stock, as such price is reported by the National
Association of Securities Dealers (if primarily traded on the Nasdaq Global
Select Market) or as officially quoted in the composite tape of transactions on
any other Stock Exchange on which the Common Stock is then primarily traded.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

--------------------------------------------------------------------------------


 

Q.                                    Family Member means, with respect to a
particular Optionee or Participant, any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law.

 

R.                                    Good Reason shall, with respect to each
Award made under the Plan, be defined in accordance with the following
provisions:

 

·                                          Good Reason shall have the meaning
assigned to such term in the Award Agreement for the particular Award or in any
other agreement incorporated by reference into the Award Agreement for purposes
of defining such term.

 

·                                          In the absence of any other Good
Reason definition in the Award Agreement (or in any other agreement incorporated
by reference into the Award Agreement), Good Reason shall mean an individual’s
voluntary resignation following the occurrence of any of the following events
effected without such individual’s consent: (A) a change in his or her position
with the Corporation (or any Parent or Subsidiary) which materially reduces his
or her duties and responsibilities or the level of management to which he or she
reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target bonus under any corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles or (D) the failure by the Corporation to continue in effect any stock
option or other equity-based plan in which such individual is participating, or
in which such individual is entitled to participate, immediately prior to a
change in control of the Corporation, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan; or the failure by the Corporation to continue such individual’s
participation therein (or in such substitute or alternative plan) on a
substantially equivalent basis, both in terms of the amount or timing of payment
of benefits provided and the level of such individual’s participation relative
to other participants, as existed immediately prior to the change in control of
the Corporation.

 

S.                                      Incentive Bonus Program shall mean the
incentive bonus program in effect under Article Four of the Plan.

 

T.                                     Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

U.                                    Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation (or any Parent or Subsidiary) for reasons other
than for Cause, or

 

(ii)                                  such individual’s voluntary resignation
for Good Reason.

 

V.                                    Merger shall mean the merger of
Alexander & Baldwin, Inc. with a wholly-owned subsidiary of the Corporation,
pursuant to which the Corporation has become the parent holding company of
Alexander & Baldwin, Inc. in accordance with the terms of the Agreement and Plan
of Merger by and among Holdings, Alexander & Baldwin, Inc, and A&B Merger
Corporation dated February 13, 2012.

 

W.                                 1934 Act shall mean the Securities Exchange
Act of 1934, as amended.

 

X.                                    Non-Statutory Option shall mean an option
not intended to satisfy the requirements of Code Section 422.

 

Y.                                    Optionee shall mean any person to whom an
option is granted under the Discretionary Grant or Automatic Grant Program.

 

Z.                                     Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

--------------------------------------------------------------------------------


 

AA.                           Participant shall mean any person who is issued
(i) shares of Common Stock, restricted stock units, performance shares,
performance units or other stock-based awards under the Stock Issuance Program
or (ii) an incentive bonus award under the Incentive Bonus Program.

 

BB.                           Permanent Disability or Permanently Disabled shall
mean the inability of the Optionee or the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.  However, solely for purposes of the Automatic Grant
Program, Permanent Disability or Permanently Disabled shall mean the inability
of the non-employee Board member to perform his or her usual duties as a Board
member by reason of any medically determinable physical or mental impairment
expected to result in death or to be of continuous duration of twelve (12)
months or more.

 

CC.                           Performance Goals shall mean any of the following
performance criteria upon which the vesting of one or more Awards under the Plan
may be based: (i) cash flow; (ii) earnings (including gross margin, earnings
before interest and taxes, earnings before taxes, earnings before interest,
taxes, depreciation, amortization and charges for stock-based compensation,
earnings before interest, taxes, depreciation and amortization, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholder equity;
(vii) total stockholder return or growth in total stockholder return either
directly or in relation to a comparative group; (viii) return on capital;
(ix) return on assets or net assets; (x) invested capital, required rate of
return on capital or return on invested capital; (xi) revenue, growth in revenue
or return on sales; (xii) income or net income; (xiii) operating income, net
operating income or net operating income after tax; (xiv) operating profit or
net operating profit; (xv) operating margin; (xvi) return on operating revenue
or return on operating profit; (xvii) collections and recoveries;
(xviii) property purchases, sales, investments and construction goals;
(xix) application approvals; (xx) litigation and regulatory resolution goals;
(xxi) occupancy or occupancy rates; (xxii) leases, contracts or financings,
including renewals; (xxiii) overhead, savings, G&A and other expense control
goals; (xxiv) budget comparisons; (xxv) growth in stockholder value relative to
the growth of the S&P 400 or S&P 400 Index, the S&P Global Industry
Classification Standards (“GICS”) or GICS Index, or another peer group or peer
group index; (xxvi) credit rating; (xxvii) development and implementation of
strategic plans and/or organizational restructuring goals; (xxviii) development
and implementation of risk and crisis management programs; (xxix) improvement in
workforce diversity; (xxx) net cost per ton; (xxxi) price per container or
average price of container; (xxxii) voyage days or vessel scheduling;
(xxxiii) lift volume per container, volume per container, number of units or
size of units; (xxxiv) compliance requirements and compliance relief;
(xxxv) safety goals; (xxxvi) productivity goals; (xxxvii) workforce management
and succession planning goals; (xxxviii) economic value added (including typical
adjustments consistently applied from generally accepted accounting principles
required to determine economic value added performance measures);
(xxxix) measures of customer satisfaction, employee satisfaction or staff
development; (xl) development or marketing collaborations, formations of joint
ventures or partnerships or the completion of other similar transactions
intended to enhance the Corporation’s revenue or profitability or enhance its
customer base; (xli) merger and acquisitions; and (xlii) other similar criteria
consistent with the foregoing. In addition, such performance criteria may be
based upon the attainment of specified levels of the Corporation’s performance
under one or more of the measures described above relative to the performance of
other entities and may also be based on the performance of any of the
Corporation’s business units or divisions or any Parent or Subsidiary.  Each
applicable Performance Goal may include a minimum threshold level of performance
below which no Award will be earned, levels of performance at which specified
portions of an Award will be earned and a maximum level of performance at which
an Award will be fully earned. Each applicable performance goal may be
structured at the time of the Award to provide for appropriate adjustment for
one or more of the following items: (A) asset impairments or write-downs;
(B) litigation judgments or claim settlements; (C) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; (D) accruals for reorganization and restructuring programs; (E) any
extraordinary nonrecurring items; (F) the operations of any business acquired by
the Corporation; (G) the divestiture of one or more business operations or the
assets thereof; and (H) any other adjustment consistent with the operation of
the Plan.

 

DD.                           Plan shall mean the Alexander & Baldwin, Inc. 2007
Incentive Compensation Plan, as amended and restated in this document and
assumed by the Corporation upon the consummation of the Merger.

 

--------------------------------------------------------------------------------


 

EE.                             Plan Administrator shall mean the particular
entity, whether the Compensation Committee (or subcommittee thereof), the Board
or the Secondary Board Committee, which is authorized to administer the
Discretionary Grant and Stock Issuance Programs with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under the Plan with respect to the persons under its
jurisdiction.

 

FF.                               Plan Effective Date shall mean the April 26,
2007 date on which the Plan was approved by the Alexander & Baldwin, Inc.
stockholders at the 2007 Annual Meeting.

 

GG.                           Predecessor Plans shall mean (i) the Alexander &
Baldwin, Inc. 1998 Stock Option/Stock Incentive Plan, (ii) the Alexander &
Baldwin, Inc. 1998 Non-Employee Director Stock Option Plan, (iii) the
Alexander & Baldwin, Inc. Restricted Stock Bonus Plan and (iv) the Alexander &
Baldwin, Inc. Non-Employee Director Stock Retainer Plan, as each such plan is in
effect immediately prior to the 2007 Annual Meeting.

 

HH.                         Retirement shall mean (i) the Participant’s
termination of Service on or after attainment of age sixty-five (65) or (ii) the
Participant’s early retirement, with the prior approval of the Corporation (or
Parent or Subsidiary employing Participant), on or after attainment of age
fifty-five (55) and completion of at least five (5) years of Service.

 

II.                                   Secondary Board Committee shall mean a
committee of one or more Board members appointed by the Board to administer the
Plan with respect to eligible persons other than Section 16 Insiders.

 

JJ.                                   Section 16 Insider shall mean an officer
or director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the 1934 Act.

 

KK.                         Service shall mean the performance of services for
the Corporation (or any Parent or Subsidiary, whether now existing or
subsequently established) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance.  For purposes of the Plan, an
Optionee or Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Optionee or Participant no
longer performs services in any of the foregoing capacities for the Corporation
or any Parent or Subsidiary or (ii) the entity for which the Optionee or
Participant is performing such services ceases to remain a Parent or Subsidiary
of the Corporation, even though the Optionee or Participant may subsequently
continue to perform services for that entity.  However, should the Corporation
effect a distribution of all of the outstanding common stock of any wholly-owned
subsidiary (the “Spun-off Subsidiary”) to the holders of the outstanding Common
Stock in a spin-off transaction, then the provisions of each applicable Award
Agreement as assumed or otherwise replaced by the Spun-off Subsidiary shall
thereafter be applied so that the Optionee or Participant shall be deemed to
continue in service status for so long as that individual performs services
following such spin-off distribution in one or more of the foregoing capacities
with the Spun-off Subsidiary (or any Parent (other than Matson, Inc.) or
Subsidiary of the Spun-off Subsidiary), if such individual’s employee or service
relationship is with any of those entities immediately prior to the spin-off
distribution.  In addition, the individual will be given appropriate
Service-vesting credit under each Award Agreement assumed or replaced by the
Spun-off Subsidiary for his or her period of continuous service with the
Corporation or its Subsidiaries in one or more of the foregoing capacities
through the date of the spin-off distribution. However, should the Optionee or
Participant be a member of the Board of Directors of both the Corporation and
the Spun-Off Subsidiary immediately prior to the spin-off distribution, then the
Optionee or Participant shall, for purposes of the foregoing provisions of this
Service definition, be deemed to be solely in the service of the Corporation
immediately prior to the spin-off transaction, unless the Optionee or
Participant is also serving as the lead independent director of the Spun-off
Subsidiary’s Board of Directors immediately prior to the spin-off transaction,
in which event such individual shall be deemed hereunder to be solely in the
service of the Spun-off Subsidiary immediately prior to the spin-off
distribution. Service shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract.  Except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.

 

--------------------------------------------------------------------------------


 

LL.                             Stock Exchange shall mean the American Stock
Exchange, the Nasdaq Global Market or the New York Stock Exchange.

 

MM.                     Stock Issuance Agreement shall mean the agreement
entered into by the Corporation and the Participant at the time of issuance of
shares of Common Stock under the Stock Issuance Program.

 

NN.                           Stock Issuance Program shall mean the stock
issuance program in effect under Article Three of the Plan.

 

OO.                           Subsidiary shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.  The term Subsidiary shall also
include any wholly-owned limited liability company within the applicable chain
of subsidiaries that is a disregarded entity for U.S. federal income tax
purposes.

 

PP.                               10% Stockholder shall mean the owner of stock
(as determined under Code Section 424(d)) possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Corporation
(or any Parent or Subsidiary).

 

QQ.                           Withholding Taxes shall mean the applicable
federal and state income and employment withholding taxes to which the holder of
an Award under the Plan may become subject in connection with the issuance,
exercise or vesting of that Award or the issuance of shares of Common Stock
thereunder.

 

--------------------------------------------------------------------------------